DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Action
Receipt of Remarks filed on 02/17/2020 is acknowledged.  Claims 1-15 are pending in this application.  Claim 16 has been cancelled.  Claims 1-2 and 5-12 have been amended.
Upon further consideration and search, the Examiner has new grounds of objection/rejection set forth below.  Accordingly, this action is made non-final.  

Status of Claims

Accordingly, claims 1-15 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a 371 of PCT/EP2016/059378 filed on 04/27/2016, which claims for foreign priority based on an application filed in UNITED KINGDOM (No. 1507464.4) on 04/30/2015. 
Withdrawn of Objection/Rejection
Applicant’s claim amendment filed on 02/17/2020 has been considered.
(1)	The claim amendment overcome the previous objection to claims 1-2 and 12. Therefore, the objection is hereby withdrawn.
(2)	The claim amendment overcome the previous rejection under 35 U.S.C. 112(b), as being indefinite, to claims 1 and 5. Therefore, the rejection is hereby withdrawn.
(3)	Applicant’s arguments filed on 02/17/2020, with respect to the rejected claims 1-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,944,608 in view of FUSAKA et al. (U. S. PG-Pub. No. 2010/0216642 A1), has been considered and is persuasive.  Therefore, the previous obviousness-type double patenting is hereby withdrawn.

New Grounds of Claim Objection/Rejection
Claim Objection
Claim 4 is objected to because of the following informalities: the claim recites the structure of (T53) to (T57), wherein the C-A bond is different than other structures, for examples as follows. It is suggested that the missing symbol be added such that all structures are consistent for claim clarity purposes:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
claim 4 recites the phrase “wherein in X, X1….claim 1”, wherein the word “in” (see underline) is suggested be deleted as to it is redundant from the word “wherein”.
Appropriate correction is required.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 12-14 of U.S. Patent No. 9,944,608 in view of STEVENSON et al. (WO 2009/086041 A1, cited in the Information Disclosure Statement filed on 10/27/2017).
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims 1-5 and 9-14 are drawn to a compound of formula (I), as set forth below, and a herbicidal composition comprises the compound of formula (I) and an adjuvant, as well as at least one additional pesticide:

    PNG
    media_image2.png
    271
    257
    media_image2.png
    Greyscale
,
wherein:
R1 can be C1-C4 alkyl, e.g. a methyl;
R2 can be hydrogen or halogen or C1-C6 alkyl, e.g. a methyl;
G can be hydrogen;
T can be a substituted phenyl ring of formula (Tp), as recited therein in claim 1, wherein: X21 and X24 independently can be halogen or C1-C3-alkyl or C1-C3-haloalkyl; and X22 and/or X23 can be independently hydrogen; and
D is a 5- or 6-membered heteroaryl ring containing 1, 2 or 3 heteroatoms.
The instant claim 15 is drawn to a method of controlling unwanted plant growth comprising applying the compound of formula (I) to the unwanted plants.
The conflicting claims 1-10 and 12-13 are drawn to a compound of formula (I), as set forth below, and a herbicidal composition comprises the compound of formula (I) and an adjuvant, as well as at least one additional pesticide:

    PNG
    media_image3.png
    341
    319
    media_image3.png
    Greyscale
;

R1 can be C1-C4 alkyl, e.g. a methyl;
R2 can be hydrogen or a halogen; or C1-C6 alkyl, e.g. a methyl;
G can be hydrogen;
X and Y are independently halogen or C1-C3-alkyl or C1-C3-haloalkyl;
The conflicting claim 14 is drawn to a method of controlling unwanted plant growth, comprising applying the compound of formula (I) to the unwanted plants.
The instant and conflicting claims differ in that the instant claims 1 and 3 recite a D-moiety in the compound of formula (I), which is a 5- or 6-membered heteroaryl ring and is connected with the pyridazinone moiety via the phenyl moiety.  Whereas the conflicting claims recite a benzyloxy-moiety, which is connected with the pyridazinone moiety via the phenyl moiety as set forth above.  Such difference is suggested by the reference STEVENSON.
STEVENSON teaches an agricultural composition, comprising a pyridazinone compound of formula (I), or N-oxides or salts thereof, wherein said compound of formula (I) can be used for controlling undesirable vegetation (see: page 1, Field of Invention; and Summary of invention, line 1-3), wherein the general structure of the formula (I) is as follows:

    PNG
    media_image4.png
    197
    220
    media_image4.png
    Greyscale
,
1 and R2, each, can be C1-C6-alkyl; R3 is hydrogen (H); and W1 = oxygen (O) (see Summary of Invention section: page 1, line 5; page 2, line 1 & 13; and page 4, line 23);
wherein the G-group can be a phenyl ring or a 5- or 6-membered hetero-aromatic ring comprising a nitrogen ring member, each ring optionally substituted with up to 4 substituents selected from Rw: e.g. a halogen (see page 2, line 14-16; & page 4, line 9; and also see: page 18-21, Exhibit 2, particular at page 20, G-55 moiety); and
wherein the J-group can be a phenyl ring or a 5- or 6-membered hetero-aromatic ring, each ring optionally substituted with up to 4 substituents selected from Ru: e.g. a halogen (see page 2, line 17-18; and page 3, line 34).
STEVENSON teaches examples of the J-group, e.g. 3-Cl-pyrazol-1-yl or 4-Cl-imidazol-1-yl (see: page 76, Table 10, left column, 4th compound from the top, and right column, 3rd compound from the top).
As such, STEVENSON’s J-group moieties, such as “3-Cl-pyrazol-1-yl and 4-Cl-imidazol-1-yl”, read on the “D is a substituted 5-membered monocyclic heteroaryl ring containing 2 nitrogen atoms as the heteroatoms, and wherein D is substituted on at least one ring carbon atom with R8, wherein the R8 can be a halogen (e.g. Cl)” as the present claim 1.
Further, the J-group moieties, such as “3-Cl-pyrazol-1-yl and 4-Cl-imidazol-1-yl” set forth above, also read on the “D is a substituted pyrazolyl or imidazolyl” recited in the present claim 3.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to substitute the phenyl-group of the benzyloxy moiety of the herbicidal compound of formula (I), as disclosed in the conflicting claims, with a 5- or 6-or a 5- or 6-membered hetero-aromatic ring comprising a nitrogen ring member, and the ring may be optionally substituted. 
As such, one skilled in the art would have recognized that the phenyl group of the benzyloxy-moiety of the herbicidal pyridazinone of formula (I) recited in the conflicting claims may be replaced by a variety of other groups, i.e. a 5- or 6-membere heteroaryl ring system suggested by STEVENSON, and the resulted pyridazinones of formula (I) still would be effective as herbicides and useful for controlling agriculturally unwanted vegetation, as suggested by STEVENSON.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 1-10 and 12-14 of U.S. Patent No. 9,944,608 B2 in view of STEVENSON et al., as set forth above, and claims 1-15 in the instant application are obvious variants and are not patentability distinct.

Claim Rejection - 35 U.S.C. § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
(1)	Claim 1 recites a limitation “R3 is selected from the group consisting of…..-NR4R5 and phenyl optionally substituted by one or more R6”, wherein the term, “optionally” is indefinite because it is unclear whether the “optional” term is referring to the phenyl-component, or it is referring to other recited subgroups of R3 in claim 1.
In addition, claim 1 (see: page 3) recites “T is a 5- or 6-membered monocyclic heteroaryl ring system….wherein the oxy-alkyl-D-moiety and “the pyridazine or pyridazinone moiety are linked via ring T…”, wherein said two names “oxy-alkyl-D-moiety” and “pyridazine or pyridazinone moiety” lack sufficient antecedent basis because these two names occurred the first time in the claim at page 3.
Likewise, claim 1 (see: page 3, line 11 to page 4, line 1-2) recites “or T is a substituted phenyl ring of formula (Tp)….A denotes the point of attachment to “the oxy-alkyl-D-moiety” and B denotes the point of attachment to “the pyridazine or pyridazinone moiety”, wherein said two names “oxy-alkyl-D-moiety” and “pyridazine or pyridazinone moiety” lack sufficient antecedent basis because these two names occurred the first time in the claim at page 4.
Further, claim 1 (see: page 3) recites “R7 is hydrogen, C1-C3-alkyl, C1-C3-alkoxy, C1-C3-haloalkyl, C1-C3-haloalkoxy”, which is indefinite because it is unclear whether the R7 is “all” of the recited subgenus, or R7 is “one” of the recited subgenus.
Likewise, claim 1 (see: page 4) recites “R8 is independently oxygen, hydroxyl….and C2-C6-haloalkynyl”, which is indefinite because the R8 is written means that R8 is a combination of all of the recited substituent groups.  If Applicants intend to 8 is one of the recited substituent groups”, the word “or” should be used (not the “and”) for clarity purposes.
(2)	Claim 4 recites “wherein T is selected from the group consisting of (Tp) and (T1) to (T62), wherein the recitation “T is….(T1) to (T62)” is indefinite because said recitation is written means that T is a combination of all of the (T1) to (T62) substituent groups.  If Applicants intend to claim “T is one of the recited (T1) to (T62) substituent groups”, it is suggested that T be amended to “wherein T is (Tp), or T is one of (T1) to (T62)…..”
(3)	Claim 5 recites “wherein T is (Tp) or an optionally substituted pyrazolyl ring selected from the group consisting of (T1), (T2), (T3), (T4), (T5)”, which is indefinite.  Firstly, it is unclear when T is an optionally substituted pyrazolyl ring, whether the T is a combination of all of (T1) to (T5) groups, or T is one of (T1), (T2), (T3), (T4) or (T5), as to the conjunction word “and” or “or” is not recited in that limitation.
Secondly, the above recitation “T is (Tp) or an optionally substituted pyrazolyl ring selected from the group consisting of (T1), (T2), (T3), (T4), (T5)” is indefinite because it is unclear whether said “optional” limitation is referring to T, or the “optional” limitation is referring to (Tp) which is a sub-group of T.
Thirdly, the above recitation “T is….an optionally substituted pyrazolyl ring is selected from the group consisting of (T1), (T2), (T3), (T4), (T5)” lacks sufficient antecedent basis because the preceding claim 1 does not set forth or indicate that T may contain “optional” substituents related to the structures of (T1), (T2), (T3), (T4) and (T5).
(4)	Claim 6 recites “The compound of claim 1, wherein T is selected from (T1), (T4) and (T5)” which is indefinite.  Firstly, the T substituent is written in a manner means that T is a combination of all of the recited (T1), (T4) and (T5) groups.  If Applicants one of the recited (T1), (T4) and (T5) groups”, it is suggested that a proper Markush language “T is selected from the group consisting of (T1), (T4) and (T5)” be adopted.
Secondly, the recitation of the groups “(T1), (T4) and (T5)” in claim 6 lacks sufficient antecedent basis because the preceding claim 1 does not recite or set forth any particular structures of T (i.e. T1, T2, T3, T4, T5…etc.) that may lead to the selection for the subsequent groups (T1), (T4), (T5) as recited in claim 6.
(5)	Likewise, claims 7 and 8 are also indefinite for the same two reasons as claim 6 set forth above, except that in claim 7, the T is selected from (T1), (T2) and (T3); and in claim 8, the T is selected from (T2), (T3), (T4) and (T5).
(6)	Claim 15 recites a method of controlling unwanted plant growth, comprising applying….. to the unwanted plants or to the locus thereof”, wherein the recitation of “the locus thereof” lacks sufficient antecedent basis because the preceding part of claim 15 does not recite or set forth that a compound of claim 1 is applied to “a locus of unwanted plants”.
Claims 2-3 and 9-14 are also rejected because they depend from claim 1 and, therefore, incorporate its limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over SHANAHAN et al. (U.S. Patent No. 9,944,608 B2 – priority date of this reference is based on its foreign application priority document GB1412735.1, filed on 07/17/2014) in view of STEVENSON et al. (WO 2009/086041 A1, cited in the Information Disclosure Statement filed on 10/27/2017).
** Note to Applicants: the U.S. Patent No. 9,944,608 B2 qualifies as prior art because it is by "another" (different inventive entity) and has earlier priority date (foreign priority document was filed on 07/17/2014).  It is noted that there is no signed statement on the record that the common ownership exist "not later than the effective filing date of 
Applicants Claim
Applicants claim a compound of formula (I) and a method of controlling unwanted plant growth by applying the compound of formula (I) as set forth below; and a herbicidal composition comprises the compound of formula (I), an adjuvant and at least one additional pesticide:

    PNG
    media_image2.png
    271
    257
    media_image2.png
    Greyscale
.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 1, SHANAHAN teaches a herbicidal compound of formula (I) having a generic formula, or a salt or N-oxide thereof, as follows (see: col. 31-32, reference claim 1):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

wherein:
R1 = C1-C4-alkyl (this reads on the claimed R1-group);
R2 = hydrogen, halogen or C1-C6-alkyl (this reads on the claimed R2-group);
G = hydrogen (this reads on the claimed G-group) (see: col. 31-32, claim 1).
SHANAHAN also discloses a particular herbicidal compound of formula (I):
    PNG
    media_image6.png
    203
    195
    media_image6.png
    Greyscale
 (see: col. 26, Example 1, line 40-60), wherein:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
For claim 2, SHANAHAN teaches the G-group can be a hydrogen (see: col. 32, claim 1, line 43; & col. 33, claim 2).

For claims 4, 5, 9 and 10, SHANAHAN teaches the same Tp-group as defined in the instant claim 1, wherein:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

X21 and X24 are both halogen as claimed (see: col. 31-33, claims 1 & 3-6).
For claims 11 and 12, SHANAHAN teaches the R1-group of the formula (I) can be C1-C4-alkyl (e.g. a methyl), and it reads on the same “R1 is methyl” as claimed; and the R2-group of the formula (I) can be C1-C6-alkyl, and it reads on the same “R2 is C1-C6-alkyl” as claimed.
For claims 13 and 14, SHANAHAN also teaches a herbicidal composition comprising: (a) the above herbicidal compound of formula (I); and (b) an agriculturally acceptable formulation adjuvant; wherein the composition further comprises: (c) at least one additional pesticide.  This reads on the present herbicidal composition as claimed (see: col. 34, claims 12-13).
For claim 15, SHANAHAN teaches a method of controlling unwanted plant growth, the method comprising applying the above herbicidal compound of formula (I) to the unwanted plants or to the locus thereof (see: col. 34, claim 14).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
SHANAHAN teaches a herbicidal compound of formula (I), which having the similar G-group, R1-group, R2-group and T-group (e.g. Tp-group), as those recited in the present claim 1 as discussed supra; and SHANAHAN discloses that the herbicidal compound of formula (I) contains a benzyloxy-moiety present in its structure, wherein the benzyloxy-moiety is connected to the pyridazinone-moiety via the phenyl-moiety:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
The difference is suggested by the reference STEVENSON, which teaches STEVENSON teaches an agricultural composition, comprising a pyridazinone compound of formula (I), or geometric and stereoisomers thereof, or N-oxides or salts thereof, wherein said compound of formula (I) can be used for controlling undesirable vegetation (see: page 1, Field of Invention; and Summary of invention, line 1-3), wherein the general structure of the formula (I) is as follows:

    PNG
    media_image4.png
    197
    220
    media_image4.png
    Greyscale
,
wherein R1 and R2, each, can be C1-C6-alkyl; R3 is hydrogen (H); and W1 = oxygen (O) (see Summary of Invention section: page 1, line 5; page 2, line 1 & 13; and page 4, line 23);
wherein the G-group can be a phenyl ring or a 5- or 6-membered hetero-aromatic ring comprising a nitrogen ring member, each ring optionally substituted with up to 4 substituents selected from Rw: e.g. a halogen (see page 2, line 14-16; & page 4, line 9; and also see: page 18-21, Exhibit 2, particular at page 20, G-55 moiety); and
or a 5- or 6-membered hetero-aromatic ring, each ring optionally substituted with up to 4 substituents selected from Ru, e.g. a halogen (see page 2, line 17-18; and page 3, line 34).
STEVENSON teaches the examples of J-group, e.g. 3-Cl-pyrazol-1-yl or 4-Cl-imidazol-1-yl (see: page 76, Table 10, left column, 3rd and 4th compounds at the left).
As such, the J-group moieties taught by STEVENSON, i.e. “3-Cl-pyrazol-1-yl” and “4-Cl-imidazol-1-yl” read on the claimed “D-moiety is a substituted 5-membered monocyclic heteroaryl ring containing 2 nitrogen atoms as the heteroatoms, wherein D is substituted on at least one ring carbon atom with R8, and wherein the R8 can be a halogen (e.g. Cl)”, as recited in instant claim 1.
Further, the J-group, i.e. “3-Cl-pyrazol-1-yl”, “4-Cl-imidazol-1-yl” or “3-Me-pyrazol-1-yl” reads on the claimed “D is a substituted pyrazolyl or imidazolyl”, as recited in instant claim 3;
wherein said “3-Cl-pyrazol-1-yl” also reads on the claimed “T is T1-group, where X = a halogen (e.g. Cl); Y = H”, as recited in instant claims 6 and 7; or
wherein said “3-Me- pyrazol-1-yl” is similar to the claimed “T is T2-, T3-, T4- or T5-group, where R7 = C1-C3-alkyl (e.g. a methyl)” recited in instant claim 8 because they are similar methylated are similar methyl pyrazole region-isomers

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to replace the phenyl-group in the benzyloxy moiety of the herbicidal formula (I), as taught by SHANAHAN, with another alternative functional group, i.e. a 5-
From the teachings of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion

No claims are allowed.   
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616